DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because figures 3-5 contain elements with no description (i.e. the generic box elements). Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Correction is required.
Claim Objections
Claims 1, 7, and 12 are objected to because of the following informalities:  
Claims 1, 7, and 12 recites “second state signal“ which lack antecedence basis. 
Claims 7 and 12 recites “a second microcontroller” which lack antecedence basis.
Claim  12 recites “a second communication interface” which lack antecedence basis. A first state signal, a first microcontroller, a first communication interface is not previously claimed.
Examiner will interpret as “a state signal”, a microcontroller”, “a communication interface”.
Appropriate correction required.

Examiners note on claim interpretation
In regards to claim language “first control signal” and “second control signal” Based on the specification (Fig. 4 and [0073][0077][0082]-[0084][0087]), Examiner interprets “first control signal” as a control signal that controls a power switch based a state of the battery when first and second microcontrollers are in an operational state. Examiner also interprets “second control signal” as a control signal that controls a power switch based on a state of the battery when either first and second microcontrollers are in a malfunctioning/nonoperating state. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2,5-7,10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura (EP2782201) in view of Park (US 20120212176).
As to claim 1, Tamura discloses a control unit for a battery system (Fig. 1 controller 22, the control unit comprising:
 an input node configured to receive a sensor signal indicating a state of at least one of a plurality of battery cells of the battery system (Fig. 1 The voltage monitoring section 551 monitors the battery voltage and current sensing section 553 senses a charging/discharging current which flows in/out the storage battery 53. Sensed voltage and current are acquired by processor 555 [0043],[0045][0047]. It is well known to one of ordinary skill in the art that a battery voltage and current is measured at a node electrically connected to the battery); 
a first microcontroller (processor 555 with communication section 554) configured to generate a first control signal based on the state of the at least one of the plurality of battery cells ( “first control signal” interpreted as a control signal that controls a power switch based a state of the battery when first and second microcontrollers are in an operational state”. The switch 54 is opened and closed by controller 55, opened when a malfunction occurs (in battery unit 5 that includes processor 555 and/or charge/discharge unit 4 [0054][0056]) during charging/discharging of the storage battery 53 and when the storage battery 53 is not in use ([0040]). As such, since processor 555 closes the switch 54 while being charged/discharged and no malfunction occurring in battery unit 5 and/or charge/discharge unit 4, then the processor signal that operates the switch during such state is identified as the “first control signal”); 
a first communication interface (communication section 554) configured to receive a second state signal indicating an operation state of the charging/discharging unit 4 ([0052] communication section 554 receives malfunction information from charging-discharging unit 4 indicating a malfunction (second state signal) in the charging-discharging unit 4. The charging-discharging controller 48 is mainly composed of a microcomputer [0031]).
Tamura also discloses a switch control circuit (element in processor 555 that controls the relay 54. Fig. 1) configured to: receive the first control signal (control signal that operates the switch 54 while being charged/discharged no malfunction occurring in battery unit 5 or charge/discharge unit 4 ([0041]-[0042]), a power switch of the battery system (Switch 54), and 
a second microcontroller (charging-discharging controller 48 is mainly composed of a microcomputer [0031]).
Although Tamura teaches a second state signal indicating an operation state of the charging-discharging unit 4 (i.e. malfunction of charging-discharging unit 4), Tamura is not clear if the second state signal indicates an operation state of the charging-discharging unit’s microcontroller (i.e. second microcontroller). 
Tamura further does not teach the switch control circuit configured to: generate a second control signal based on the state of the at least one of the plurality of battery cells.
Park teaches a state signal indicating an operation state of a microcontroller ([0063] FIG. 2-3, 5, in operation 500 software error in the BMS is detected.)
It would have been obvious to a person of ordinary skill in the art to modify Tamura’s second state signal indicating an operation state of the charging-discharging unit 4 to include the second microcontroller within charging-discharging unit 4, in order to avoid and compensate for weak points of controlling the main switch performed using software in a controller as taught by Park [0061].
Park further teaches generating a second control signal based on the state of the at least one of the plurality of battery cells (“ second control signal” interpreted as a control signal that controls a power switch based on a state of the battery when either first and second microcontrollers are in a malfunction state. FIG. 2,5  is a circuit diagram of a battery protection circuit 200 separate from the BMS. When a software error of a BMS is detected, battery protection circuit 200 turns off main switch when battery voltage exceeds a reference voltage [0047] [0063]-[0064] Fig. 5 500-510).
It would have been obvious to a person of ordinary skill in the art to modify Tamura’s switch control circuit to generate a second control signal based on the state of the at least one of the plurality of battery cells, in order to continue providing protection to a battery circuit while compensating for weak points in a controller of controlling the main switch as taught by Park [0061].
In regards to transmitting one of the first and second control signal to a power switch of the battery system based on at least one state signal indicating an operation state of the first microcontroller and of an operation state of the second microcontroller, as such Tamura teaches that the switch is opened when a malfunction occurs (in charge/discharge unit 4 [0056] of Tamura), and Park teaches that said malfunction can include a malfunction of the second microcontroller [0047] [0063]-[0064] Fig. 5 500-510),  then one of ordinary skill in the art can see that the combined teachings Tamura and Park teaches that the second control signal (switch control signal when either first or second microcontroller malfunctions) is transmitted to the power switch based on a state signal indicating at least the operation of processor 555 and a malfunction of controller 48 (i.e. operation state of the first microcontroller and of an operation state of the second microcontroller).
As to claim 2, Tamura in view of Park teaches the control unit of claim 1, wherein the switch control circuit is further configured to: transmit the first control signal to the power switch, in response to the at least one state signal indicating an operability of the first and second microcontrollers (the processor signal that operates the switch while being charged/discharged and no malfunction occurring in battery unit 5 or charge/discharge unit 4 is identified as the “first control signal” [0040]); and transmit the second control signal to the power switch, in response to the at least one state signal indicating a malfunction of the first or second microcontroller  (Fig. 2,5 and [0047] [0063]-[0064] Fig. 5 500-510 of Park).
As to claim 5, Tamura in view of Park teaches the control unit of claim 1, wherein the first microcontroller is configured to: generate a first state signal based on its own operation state ([0046] The communication section 554 transmits malfunction information that indicates occurrence of a malfunction in the storage battery unit 5 through processor 555. As such, the state signal of storage battery unit 5 is generate prior to transmission. Park teaches that said malfunction can include a malfunction of the first microcontroller [0047] [0063]-[0064] Fig. 5 500-510).
Tamura in view of Park does not teach the first microcontroller is configured to: generate a combined state signal based on its own operation state and based on the received second state signal.
However, it is well known to one of ordinary skill in the art to use AND logic to combine signals to give a desire output as logic circuits are old and well known. Therefore, since controller 55 opens the switch when a malfunction occurs, which can include a malfunction in battery unit 5 or charge/discharge unit 4 ([0056]), it is obvious to one of ordinary skill in the art for the controller to use AND logic to combine the operational state of the battery unit 5 and charge/discharge unit 4 to open the switch when either battery unit 5 or charge/discharge unit 4 malfunctions.
As to claim 6, Tamura in view of Park teaches the control unit of claim 1, further comprising : receiving a first state signal indicating an operation state of at least the first microcontroller and/or the second state signal ([0052] communication section 554 receives malfunction information from charging-discharging unit 4 indicating a malfunction (second state signal) in the charging-discharging unit 4. Park teaches that said malfunction can include a malfunction of the second microcontroller [0047] [0063]-[0064] Fig. 5 500-510); 
Tamura in view of Park does not teach transmitting a combined state signal to the switch control circuit. 
However, it is well known to one of ordinary skill in the art to use AND logic to combine signals to give a desire output as logic circuits are old and well known. Therefore, since controller 55 opens the switch when a malfunction occurs, which can include a malfunction in battery unit 5 or charge/discharge unit 4 ([0056]), it is obvious to one of ordinary skill in the art for the controller to use AND logic to combine the operational state of the battery unit 5 and charge/discharge unit 4 to open the switch when either battery unit 5 or charge/discharge unit 4 malfunctions.
Tamura in view of Park does not disclose/teach a system basis chip configured to receiving the first state signal and transmitting the combined state signal as specified above.
However, it would have been obvious to a person of ordinary skill in the art to modify the Tamura’s control unit to comprise an integrated circuit (i.e. system basis chip) for receiving the first state signal and transmitting the combined state signal as claimed as it results in circuits that are orders of magnitude smaller, faster, and less expensive than those constructed of discrete electronic components. 
As to claim 7, Tamura in view of Park teaches the control unit of claim 1.
Tamura in view of Park teaches a battery system, comprising:
 a battery cell stack configured to provide a first operation voltage to a first output node (node 42, Fig. 1 of Tamura).
Tamura in view of Park teaches a power switch configured to selectively disconnecting the battery cell stack from the first output node (Switch 54, Fig. 1); a DC/DC converter configured to receive the first operation voltage as an input voltage and to output a second operation voltage to a second output node (Fig. 1 charging-discharging unit 4 including bidirectional DC/DC converter 46, controller 48 and communication section 47 [0029]).
Tamura in view of Park further teaches a data line connected to the first communication interface of the control unit and a second communication interface of the DC/DC converter (line between units 557 and 47), wherein the DC/DC converter is configured to transmit a second state signal indicating an operation state of a second microcontroller of the DC/DC converter via the second communication interface ( [0052] of Tamura teaches the communication section 554 receives malfunction information that indicates occurrence of a malfunction in the charging-discharging unit 4 from communication section 47. Park teaches said malfunction can include a malfunction of the second micron roller [0047] [0063]-[0064] Fig. 5 500-510).
As to claim 10, Tamura in view of Park teaches the battery system of claim 7, wherein the power switch (54) is interconnected between the battery cell stack and the DC/DC converter (Fig. 1 of Tamura).
As to claim 11, Tamura in view of Park teaches the battery system of claim 7.
Tamura in view of Park does not teach wherein the control unit is formed on a first circuit carrier, the DC/DC converter is formed on a second circuit carrier and the data line provides a data connection between the first circuit carrier and the second circuit carrier.
However, it would have been obvious to a person of ordinary skill in the art to form Tamura’  first circuit carrier and the DC/DC converter formed on a second circuit carrier in order to provide stability for the circuits reducing the chances of short circuits.
Therefore data communication line connecting the communication sections 554 and 47 will be connected between the first and second circuit carriers.
Claim 3-4 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura (EP2782201) in view of Park (US 20120212176) in view of Ito (US 20180290605).
As to claim 3, Tamura in view of Park teaches the control unit of claim 1.
Tamura in view of Park does not disclose/teach wherein the first microcontroller is configured to load instructions of the second microcontroller, in response to the second state signal indicating a malfunction of the second microcontroller.
Ito teaches wherein the first microcontroller is configured to load instructions of the second microcontroller, in response to the second state signal indicating a malfunction of the second microcontroller ([0021] first ECU 20 and the second ECU 30 communicate with each other to synchronize their control operations. The First ECU 20 and the second ECU 30 achieves redundancy for the control system. For example, when the first ECU 20 has such an abnormality that the first ECU 20 cannot continue to control the electric power supply to the motor 11, the control performed by the first ECU 20 on the electric power supply to the motor 11 is stopped, and the electric power supply to the motor 11 is controlled only by the second ECU 30 and vice versa.
It would have been obvious to a person of ordinary skill in the art to modify the first microcontroller of Tamura to load instructions of the second microcontroller, in response to the second state signal indicating a malfunction of the second microcontroller in order to achieve redundancy in a control system  [0021] of Ito, thereby preventing disruption of use.
As to claim 4, Tamura in view of Park teaches the control unit of claim 3.
Tamura in view of Park does not disclose/teach wherein the first microcontroller is further configured to perform functions of the second microcontroller, in response to the second state signal indicating a malfunction of the second microcontroller.
Ito teaches wherein the first microcontroller is further configured to perform functions of the second microcontroller, in response a second state signal indicating a malfunction of the second microcontroller ([0021] first ECU 20 and the second ECU 30 communicate with each other to synchronize their control operations. The First ECU 20 and the second ECU 30 achieves redundancy for the control system. For example, when the first ECU 20 has such an abnormality that the first ECU 20 cannot continue to control the electric power supply to the motor 11, the control performed by the first ECU 20 on the electric power supply to the motor 11 is stopped, and the electric power supply to the motor 11 is controlled only by the second ECU 30 and vice versa.
It would have been obvious to a person of ordinary skill in the art to modify the first microcontroller of Tamura to be configured to perform functions of the second microcontroller, in response to the second state signal indicating a malfunction of the second microcontroller in order to achieve redundancy in a control system  [0021] of Ito, thereby preventing disruption of use.

As to claim 8, Tamura in view of Park teaches the battery system of claim 7, wherein in a first operation mode of the battery system, the power switch is controlled by the first microcontroller and the DC/DC converter is controlled by the second microcontroller (Fig. 1 wherein the processor controls the switch 54 and the controller 48 controls converter 46), and wherein in a second operation mode of the battery system the power switch is controlled by the switch control circuit (Tamura shows that power switch is always controlled by processor 555 and is controlled to op when unit 4 communicates to controller 55 of a malfunction within unit 4 ([0030][0054]-[0056]. (i.e second mode))
Tamura in view of Park does not teach  wherein in a second operation mode of the battery system the DC/DC converter is controlled by the first microcontroller via the data line .
Ito teaches a second operation mode of where a converter is controlled by a separate first microcontroller via a data line ([0021] first ECU 20 and the second ECU 30 communicate with each other to synchronize their control operations. The First ECU 20 and the second ECU 30 achieves redundancy for the control system. For example, when the first ECU 20 has such an abnormality that the first ECU 20 cannot continue to control the electric power supply to the motor 11, the control performed by the first ECU 20 on the electric power supply to the motor 11 is stopped, and the electric power supply to the motor 11 is controlled only by the second ECU 30 and vice versa. As such the first ECU is being controlled by a data line.
It would have been obvious to a person of ordinary skill in the art to modify the Tamura second operation mode of the battery system to be the DC/DC converter is controlled by the first microcontroller via the data line in order to achieve redundancy in a control system  in the event of an abnormality in the converters control system ([0021] of Ito), thereby preventing disruption of use.
As to claim 9, Tamura in view of Park in view of Ito teaches the battery system of claim 8, wherein the first operation mode (Fig. 1 wherein the processor controls the switch 54 and the controller 48 controls converter 46), is transferred to the second operation mode, in response to the second state signal indicating a malfunction of the second microcontroller is transmitted to the control unit via the data line ([0021] of Ito teach the second controller operates the first controller in the event of an abnormality of the first controller. Therefore it would be obvious to try to one of ordinary skill in the art for the first operation mode to switch to a second operation mode taught by (Tamura in view of Park and Ito) in the event the second microcontroller is abnormal in order to prevent disruption of use.
Claims 12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura (EP2782201) in view of TT (US 20160301311) in view of Park (US 20120212176).
As to claim 12, Tamura discloses a DC/DC converter for a battery system (Fig. 4 charging unit 4), the DC/DC converter comprising DC/DC converter configured to receive a first operation voltage provided by a battery cell stack of the battery system (converter 46, Fig. 1) and to output a second operation voltage ([0029] The bidirectional DC converter 46 is a bidirectional DC/DC converter configured to perform DC conversion in accordance with control of the charging-discharging controller 48); 
a second microcontroller (interpreted as “first microcontroller”) configured to operate the DC/DC converter (controller 48 [0029]); and a second communication interface (communication section 47) configured to forward a second state signal indicating an operation state of a charging/discharging unit 4 ([0052] communication section 554 receives malfunction information from charging-discharging unit 4 indicating a malfunction (second state signal) in the charging-discharging unit 4. The charging-discharging controller 48 is mainly composed of a microcomputer [0031]).
Tamura does not disclose/teach the DC/DC converter comprising at least one is a single phase DC/DC converter.
TT teaches a DC/DC converter comprising at least one is a single phase DC/DC converter ([0003] multi-phase DC-DC converter is just a parallel connection of multiple single-phase DC-DC converter units.)
It would have been obvious to a person of ordinary skill in the art to modify the DC/DC converter of Tamura to  be a single phase in order to meet high current demands as taught by TT [0003].
Although Tamura teaches a second state signal indicating an operation state of the charging-discharging unit 4 (i.e. malfunction of charging-discharging unit 4), Tamura is not clear if the second state signal indicates an operation state of the charging-discharging unit’s microcontroller (i.e. second microcontroller). 
Park teaches a state signal indicating an operation state of a microcontroller [0063] Referring to FIG. 5, in operation 500, a software error of a BMS is detected)
Park teaches a state signal indicating an operation state of a microcontroller ([0063] FIG. 2-3, 5, in operation 500 software error in the BMS is detected.)
It would have been obvious to a person of ordinary skill in the art to modify Tamura’s second state signal indicating an operation state of the charging-discharging unit 4 to include the second microcontroller within charging-discharging unit 4, in order to avoid and compensate for weak points of controlling the main switch performed using software in a controller as taught by Park [0061].
As to claim 14, Tamura in view of TT in view of Park teaches the DC/DC converter of claim 12, wherein the at least one single phase DC/DC converter comprises at least two switching elements and wherein operating the single phase DC/DC converter comprises setting duty cycles of the at least two switching elements (Fig. 4, 408,410 and [0047]  of TT A gate terminal of each of the first transistor M1 408 and the second transistor M2 410 is coupled to a controller similar to the controller 116, and receives PWM signal from the controller).
As to claim 15, Tamura in view of TT in view of Park teaches the DC/DC converter of claim 12, further comprising detecting a malfunction of the second microcontroller and transmitting  the second state signal via the second communication interface ([0052] communication section 554 receives malfunction information from charging-discharging unit 4 indicating a malfunction (second state signal) in the charging-discharging unit 4. The charging-discharging controller 48 is mainly composed of a microcomputer [0031]. Park teaches that said malfunction can include a malfunction of the second micron roller [0047] [0063]-[0064] Fig. 5 500-510).
Tamura in view of TT in view of Park does not disclose/teach a system basis chip configured to detect the claimed malfunction and transmit the second state signal as specified above.
However, it would have been obvious to a person of ordinary skill in the art to modify the Tamura’s DC/DC converter to comprise an integrated circuit (i.e. system basis chip) for detecting a malfunction of the second microcontroller and transmitting  the second state signal via the second communication interface as it results in circuits that are orders of magnitude smaller, faster, and less expensive than those constructed of discrete electronic components. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura (EP2782201) in view of TT (US 20160301311) in view of Park (US 20120212176) in view of Ito (US 20180290605).

As to claim 13, Tamura in view of TT in view of Park teaches the DC/DC converter of claim 12.
Tamura in view of TT in view of Park does not teach the DC/DC converter further configured to receive a first DC/DC control signal via the second communication interface and to operate at least one single phase DC/DC converter based on the first DC/DC control signal.
Ito  teaches a converter further configured to receive a first control signal via the second communication interface and to operate the converter based on the first control signal ([0021] first ECU 20 and the second ECU 30 communicate with each other to synchronize their control operations. The First ECU 20 and the second ECU 30 achieves redundancy for the control system. For example, when the first ECU 20 has such an abnormality that the first ECU 20 cannot continue to control the electric power supply to the motor 11, the control performed by the first ECU 20 on the electric power supply to the motor 11 is stopped, and the electric power supply to the motor 11 is controlled only by the second ECU 30 and vice versa.
It would have been obvious to a person of ordinary skill in the art to modify the DC/DC converter of Tamura to receive a first DC/DC control signal via the second communication interface and to operate at least one single phase DC/DC converter based on the first DC/DC control signal in order to achieve redundancy in a control system  [0021] of Ito, thereby preventing disruption of use.

Conclusion and Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sato et al (US 20180354436)  is cited for having either one of the control circuits 9 and 92 malfunctions, the other one can control the switches 51 to 53 and the battery unit 22. In other words, redundancy can be provided for the control circuit.
Kim et al (US 20140354236)  is cited for having any one of the plurality of slave BMS 162A may perform a role of the master BMS 163A wherein one of the slave BMSs may detect the abnormality of the voltage and/or the current of an associated battery pack and/or the entire battery rack 160A and then control operation of the main switches S1A and S2A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYNESE MCDANIEL/
Examiner, Art Unit 2859



	
	
	/DREW A DUNN/           Supervisory Patent Examiner, Art Unit 2859